UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
Vv. 19 Cr. 916 (NSR)
YOSEF ZIEGLER
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendant of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy, confidentiality of individuals; and (ii) is
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

 

 
designation of material as sensitive disclosure material will be controlling absent contrary order of
the Court.

3. Good Cause. There is good cause for entry of the protective order set forth herein as the
protective order will facilitate the Government’s ability to provide discovery in a timely manner,
while protecting the privacy and confidentiality of individuals.

Accordingly it is hereby Ordered:

A, Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the persons herein

authorized have access, and shall not disclose any disclosure material to the media or any third

|
|

party except as set forth below.
5. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses or individuals who the defense believes in good faith may be
able to provide the defense with leads or information for purpose of defending this action.

6. Sensitive Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action.

 
The Government may authorize, in writing, disclosure of disclosure material beyond that otherwise
permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

Return or Destruction of Material

8. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material, within
30 days of the expiration of the period for direct appeal from any verdict in the above-captioned
case; the period of direct appeal from any order dismissing any of the charges in the above-
captioned case; or the granting of any motion made on behalf of the Government dismissing any
charges in the above-captioned case, the conclusion of any habeas proceedings; or the one-year
limitation period to bring a petition pursuant to 28 U.S.C. § 2255, ifno such petition is filed prior
to that time, whichever date is later. If disclosure material is provided to any prospective witnesses,
counsel shall make reasonable efforts to seek the return or destruction of such materials. This
provision does not apply to any disclosure material or ESI that belongs to the defendant.

9, The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

 
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

 

 
Retention of Jurisdiction

10. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

 

 

{i fy ih je if. yo
by: Ceti sd PLA ff , | oC A A LY Date: u i é oO Z. eS)
Courtney L. Heavey {]
Assistant United fe Attorney ~
/ a esemnrtcnnsn | ?
A meni . | | b | “™ oO
—“<f D Date: |e ’4U

 

 

 

Susan Nechelés/ Gedalia Stern
Counsel for Yosef Ziegler

SO ORDERED:

Dated: White Plains, New York
January /G, 2020 ° cee

THE HONORABLEN NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE

 

 

 
